FHLMC Loan No. 534381251 Grove at Richland MULTIFAMILY NOTE-CME MULTISTATE – FIXED RATE (REVISION DATE 8-14-2009) US $27,000,000.00 Effective Date: As of December 16, 2009 FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’ successors and assigns, “Borrower”) jointly and severally (if more than one) promises to pay to the order of HOLLIDAY FENOGLIO FOWLER, L.P., a Texas limited partnership, the principal sum of Twenty-Seven Million and 00/100 Dollars (US$27,000,000.00), with interest on the unpaid principal balance, as hereinafter provided. 1.
